UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) o Securities Act Rule 802 (Exchange Offer) x Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) o Rolling Rock Resources Corporation (Name of Subject Company) N/A (Translation of Subject Company's Name into English (if applicable)) British Columbia, Canada (Jurisdiction of Subject Company's Incorporation or Organization) Mega Precious Metals Inc. (Name of Person(s) Furnishing Form) Common Shares (Title of Class of Subject Securities) 77570X105 (CUSIP Number of Class of Securities (if applicable)) Rolling Rock Resources Corporation Attn: Scott Angus 602-570 Granville Street Vancouver, British ColumbiaV6C 3P1 Canada Tel: (604) 536-2711 (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) November 10, 2010 (Date Tender Offer/Rights Offering Commenced) PART I INFORMATION SENT TO SECURITY HOLDERS Item 1.Home Jurisdiction Documents (a)The following documents have been delivered to holders of securities of or published in the home jurisdiction of Rolling Rock Resources Corporation and are required to be disseminated to U.S. security holders or published in the United States: · Notice and Management Information Circular for the Special Meeting of Shareholders to be held on December 7, 2010, a copy of which is furnished as Exhibit 99.1 to this Form CB. The Exhibit attached to this Form CB shall be deemed to be “furnished” and shall not be deemed to be “filed” with the United States Securities Exchange Commission. (b)Not applicable. Item 2.Informational Legends The required legends are included under the heading “Notice to United States Shareholders” on page X of the Notice and Management Information Circular for the Special Meeting of Shareholders to be held on December 7, 2010, a copy of which is furnished as Exhibit 99.1 to this Form CB. PART II INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS None. PART III CONSENT TO SERVICE OF PROCESS Concurrently with the furnishing of this Form CB, Mega Precious Metals Inc. is filing a Form F-X with the United States Securities and Exchange Commission, appointing an agent for service of process in connection with the transaction to which this Form CB relates. 2 PART IV SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. MEGA PRECIOUS METALS INC. By: /s/ Steven Filipovic Name: Steven Filipovic Title:
